 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
JONESBORO DIVISION

KIMBERLEY D. BRANTLEY, Administratrix
of the Estate of Benjamin Brantley, Deceased PLAINTIFF

Vv. No. 3:16-cv-352-DPM

UPS GROUND FREIGHT, INC.;

OPTIMUM STAFFING, INC., d/b/a

Optimum Logistic Solutions;

ROBERT L. WOODALL; and John Does 1-6 DEFENDANTS

ORDER
1. For the reasons stated on the record at the 28 June 2019 hearing,

the Court made the following rulings.

Summary Judgment and Bifurcation

e Optimum, Woodall, and UPS’s motions for partial
summary judgment on direct negligence, Ne 202 (part)
and Ne 252, are partly granted and partly denied.

e Optimum, Woodall, and UPS’s motions for partial
summary judgment on punitive damages, Ne 202 (part)
and Ne 255, are granted.

e Optimum and Woodall’s motion to bifurcate, No 187,
joined by UPS, is denied as moot.

 
Experts

Optimum and Woodall’s motion to exclude testimony
of Breck McDaniel, Ne 189, joined by UPS, is denied as
moot.

Optimum and Woodall’s unopposed motion
regarding Jackson Reconstruction, Ne 193, joined by
UPS, is granted.

Optimum and Woodall’s motion to exclude testimony
of Barry Grant, Ne 195, joined by UPS, is denied with
instructions.

UPS’s motion to exclude testimony of Barry Grant,
Ne 221, joined by Optimum and Woodall, is denied
with instructions.

UPS’s motion to exclude testimony of Matthew
Meyerhoff, Ne 223, joined by Optimum and Woodall,
is partly granted and partly denied.

Brantley’s motion to exclude testimony of Todd
Yakoubian, Ne 225, is granted with a caveat.

Brantley’s motion regarding defendants’ expert
witnesses, Ne 227, is granted as modified.

Brantley’s motion to exclude testimony of Andrew
Sievers, Ne 229, is granted.

Brantley’s motion to exclude testimony of Steven
Arndt, Ne 231, is partly granted and partly denied.

-2-

 
Brantley’s motion to exclude testimony of Stephen
Chewning, Ne 238, is partly granted and partly denied.

Brantley’s motion to exclude testimony of Al Dunn,
Ne 240, is partly granted and partly denied.

Brantley’s motion to exclude testimony of Greg
Souheaver, Ne 258, is partly granted and partly denied.

Other Motions in Limine

Optimum and Woodall’s omnibus motion in limine,
Ne 183, joined by UPS, is mostly granted and partly
denied.

Optimum and Woodall’s second motion in limine,
Ne 185, joined by UPS, is granted.

Optimum and Woodall’s motion in limine regarding
TDI issues, Ne 191, is denied with instructions.

Optimum and Woodall’s motion in limine regarding
Optimum’s contract with UPS, Ne 197, joined by UPS,
is partly granted and partly denied.

Optimum and Woodall’s motion in limine regarding
one touch calls and texts, Ne 200, joined by UPS, is
granted.

UPS’s unopposed motion in limine to preclude
reference to UPS's corporate wealth, Ne 204, is granted.

 

 
e UPS’s motion in limine to exclude the “wall of dust”
photograph, Ne 207, joined by Optimum and Woodall,
is denied with instructions.

e UPS’s unopposed motion in limine to preclude
reference to defense counsel’s practice, Ne 209, is
granted.

e UPS’s omnibus motion in limine, Ne 213, joined by
Optimum and Woodall, is mostly granted and partly
denied.

e UPS’s motion in limine to preclude reptile theory,
Ne 215, joined by Optimum and Woodall, is partly
granted and partly denied.

e UPS’s motion in limine to preclude evidence of
Woodall’s post-accident release, Ne 217, joined by
Optimum and Woodall, is granted with a caveat.

e UPS’s motion in limine to preclude hypothetical
questions of lay witnesses, Ne 219, joined by Optimum
and Woodall, is granted.
2. The Court is attaching its Order on the expert testimony of Dr.
Jay Marsh, Ne 331, in Herron, et al. v. APAC of Tennessee, Inc., et al., Case
No. 3:16-cv-127-DPM.

3. The John Doe defendants are dismissed without prejudice.

 

 
 

So Ordered.

D.P. Marshall Jr.
United States District Judge

3 fobs 20 (9

 
